Title: To Thomas Jefferson from Peter Kuhn, Jr., 12 May 1804
From: Kuhn, Peter, Jr
To: Jefferson, Thomas


          
            Sir
            Genoa 12 May 1804
          
          In Novemr. last I took the liberty to make application through my friends in the united States, for the appointment of Consul for Genoa, since which the Blockade of the Port has been Kept up with so much rigour as to have produced a perfect stagnation in trade, this, together with the encrease of the business of my House at Gibraltar have determined me to leave my establishment here, under the entire direction of my Partner Mr. T. H Storm, and remove myself and family again to Gibraltar
          The politeness I received from your Excellency when at Washington in October 1802 in the mention you were pleased to make on the score of the recommendatory letters I dilivered you (at the time of my applying for the Gibraltar Consulate) would be so placed, as to claim your attention in the event of a change being contemplated in that office; calls for my grateful acknowledgements, and I pray that in such case I may still be considered as a Candidate therefor.—
          It is well Known to most of my Countrymen who adventure to the Meditteranean, that my House at Gibraltar render them more essential Services, than any other in that quarter, and in many instances they would be extended, but for the delicacy of our Situation with Mr Gavino the American Consul, to whom we should not wish to give umbrage, having been always upon friendly terms together.—
          Begging excuse for this trespass on your Valuable time, I remain 
          Your Excellency’s Most Obt Hl Servt
          
            Peter Kuhn Jur.
          
        